  8:20-cr-00327-RFR-SMB Doc # 75 Filed: 03/05/21 Page 1 of 1 - Page ID # 144



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA
 UNITED STATES OF AMERICA
                                                              CASE NO.      8:20 CR 327
                        Plaintiff,

        vs.
                                                             WAJVER OF PERSONAL
XINYU ZHOU                                               APPEARANCE AT ARRAIGNMENT
                                                                 AND ORDER
                        Defendant.

        Pursuant to Federal Rule of Criminal Procedure l0(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
        (1)      The defendant affirms receiving a copy of the superseding indictment;
        (2)      The defendant understands the right to appear personally before the Court for an
arraignment on the charge[ s ], and voluntarily waives that right; and
        (3)      The defendant pleads not guilty to all counts of the superseding indictment.


                                                         3/5 / �)..,
Defendant                                              Date


Attornef for Defendant                                 Date

                                              ORDER
        IT TS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not
guilty plea to all counts is entered on record with the Clerk of Court.


        DATED this __        March
                    5 day of _______     21
                                     , 20_.

                                                       BY THE COURT:



                                                       MAGISTRATE JUDGE
                                                       UNITED STATES DISTRICT COURT
